Citation Nr: 0510323	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-36 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an increased initial rating for a left 
ankle strain, evaluated at 10 percent disabling.  

2.  Entitlement to an increased initial rating for a right 
ankle strain, evaluated at 10 percent disabling.  
 

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel



INTRODUCTION

The veteran in this case served on active duty from September 
1974 to April 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO).  
In that decision the RO granted 10 percent disability ratings 
for left and right ankle strains, effective August 3, 2001.  
The veteran perfected an appeal for these issues.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.  

2.  Competent medical evidence reveals, at worst, moderate 
limitation of motion of both ankles, and mild laxity of the 
left ankle. 


CONCLUSION OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for the veteran's right ankle disability are not met. 
38 U.S.C.A. §§ 1155, 5107 (West 2003); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 
(2003).  

2.  The criteria for a disability evaluation in excess of 10 
percent for the veteran's left ankle disability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2003); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is 
necessary to substantiate the claim.  VA will also inform the 
veteran which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), 38 C.F.R. § 3.159.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

The veteran first raised his claim of entitlement to 
increased ratings for his ankle disabilities by his August 
2003 Notice of Disagreement, which was clearly after the 
December 2002 rating decision.  VA's Office of General 
Counsel indicated in VAOPGCPREC 8-2003 that when VA receives 
a Notice of Disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue 
an statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue, if VA has already given the section 
5103(a) notice regarding the original claim.

In this case, in a letter dated July 2002, prior to the 
decision on appeal, VA specifically notified the veteran of 
the evidence needed to substantiate his claims for service 
connection.  The RO also provided notice to the veteran 
regarding what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any further 
evidence that pertains to the claim.  Shortly thereafter, the 
veteran advised VA that he had no further evidence to submit.  

In addition, in the rating decision and November 2003 
statement of the case, the RO explained the basis for the 
evaluations assigned and outlined the applicable criteria for 
an increased rating.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform him of the evidence needed 
to substantiate his claim.

In general, the statute and regulation also provide that VA 
will make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.   

Here, the evidence associated with the veteran's claims file 
includes his service medical records, post service private 
and VA medical records, and VA examination reports.  The 
veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368; 38 C.F.R. §3.159(c).  



Factual Background

The veteran's treatment records from a private medical 
facility indicate he was treated for bilateral ankle pain.  A 
July 2001 physical examination revealed no swelling, ankle 
deformity, or restriction in range of motion.  The examiner 
diagnosed the veteran's symptoms as chronic joint complaints 
consistent with degenerative joint disease of the ankles 
bilaterally, which is generally well controlled with reduced 
impact and activity.  A report from October 2001 noted that 
the veteran walked two to three times per week, two to three 
miles at a time.  

A VA medical examination was performed in February 2002.  The 
veteran complained of pain in both ankles.  He reported 
having pain in his ankles most of the time.  He indicated he 
felt weakness of the ankles when he walks.  He claimed to 
have swelling, stiffness and pain in both ankles.  He denied 
popping, clicking, snapping or grinding.  He stated the 
ankles occasionally buckle.  

Physical examination revealed range of motion for the right 
ankle from zero to 35 degrees with the onset of stiffness.  
Range of motion for the left ankle was from zero to 30 
degrees with the onset of stiffness.  Dorsal extension was 
from zero to ten degrees with the onset of stiffness.  
Inversion bilaterally was 20 degrees and eversion was 5 
degrees.  There was a bare suggestion of minimal laxity in 
the left lateral ankle without gross instability.  Both 
ankles have normal contour without visible pathology or 
atrophy.  The examiner noted that X-rays of the ankles 
revealed strong wear changes and minimal bones crowding the 
area of the left medial malleolus where a tiny chip fracture 
appeared to exist.  Stress views revealed some mild 
ligamentous laxity of the left lateral ankle.  The examiner 
diagnosed status post strain in the left ankle with minimal 
lateral laxity without instability.  

A February 2002 X-ray of the left ankle revealed that 
abnormal widening of the ankle mortise laterally, which was 
consistent with disruption of the ankle mortise. There were 
no detectable associated fractures.  The alignment otherwise 
was normal.  The clinician diagnosed soft tissue instability 
of the lateral ankle mortise, which was noted as a minor 
abnormality.  

A February 2002 X-ray of the right ankle revealed benign 
exostoses present along the anterior superior distal talus 
and the anterior superior proximal tarsal navicular bone.  
There were also several extra-ossification centers.  There 
were no detectible fractures and the alignment was normal.  
The clinician diagnosed minor benign exostoses which were 
incidentally noted involving the talus and the navicular 
bone, which was noted as a minor abnormality.    

A VA medical examination was also performed in December 2002.  
The veteran had similar complaints as on the last 
examination.  He denied redness or fatigability, but did 
report a lack of endurance with prolonged weight bearing.  He 
reported being employed in a factory, which is primarily 
office-type work, with occasional touring of the factory.  

Physical examination of the right ankle revealed no 
deformity, increased heat, or redness.  Plantar flexion was 
from zero to 30 degrees, dorsiflexion was from zero to 10 
degrees.  Inversion was zero to 25 degrees with tightness at 
the endpoints.  The ligaments appeared to be intact with 
negative drawer sign on the right.  

Physical examination of the left ankle revealed no deformity, 
no increased heat or redness.  There was a hint of 
ligamentous laxity with the drawer sign.  There was  some 
tenderness below the external malleolus.  Plantar flexion was 
from zero to 35 degrees, dorsiflexion was from zero to 10 
degrees, inversion was from zero to 20 degrees, and eversion 
was from zero to 5 degrees all with tightness and discomfort 
at the endpoint.  

The veteran was able to toe and heel stand without 
difficulty.  The examiner diagnosed the veteran's symptoms as 
bilateral ankle strain.


Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in December 
2002.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 

The veteran's bilateral ankle disability is currently rated 
at ten percent under Diagnostic Code 5271.  Under this Code 
moderate limitation of motion of an ankle warrants a 
10 percent evaluation.  A 20 percent rating requires marked 
limitation of motion.  38 C.F.R. § 4.71a, Code 5271.

Normal motion of the ankle is zero to 20 degrees of 
dorsiflexion and zero to forty-five degrees of plantar 
flexion.  38 C.F.R. § 4.71a, Plate II.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003); see also 38 C.F.R. § 4.45 (2003).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2003).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.


Analysis

In order to be assigned a twenty percent disability rating 
the veteran must have marked limitation of motion of his 
ankles.  Private treatment reports from July 2001 noted no 
limitation of motion.  On the February 2002 VA examination, 
dorsiflexion was to 10 degrees bilaterally, and plantar 
flexion was to 35 on the right and to 30 on the left.  
Similar findings were noted on the December 2002 examination, 
except that his left ankle plantar flexed to 35 degrees, 
while the right ankle plantar flexed to 30 degrees.  Mild 
laxity was noted on the left. 

Such symptomatology does not support a finding of marked 
limitation of motion.  Moreover, the veteran's private 
treatment records note that he exercises by walking two to 
three miles several times a week.  While the Board 
acknowledges the veteran's complaints of pain, stiffness, and 
discomfort with prolonged weight bearing, the 10 percent 
ratings assigned to the ankles adequately reflect the level 
of symptomatology shown.  See DeLuca, supra.

In summary, although the medical evidence during the course 
of the claim reveals limitation of motion, it does not reveal 
that the veteran suffers from marked limitation of motion.  
The Board finds, therefore, that the criteria for a higher 
rating for the veteran's bilateral ankle disabilities have 
not been met since the initiation of his claim for service 
connection.  Fenderson, 12 Vet. App. at 126-27.  Thus, the 
preponderance of the evidence is against the appeal to 
establish entitlement to disability ratings in excess of 
10 percent for the right and left ankle disabilities.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected ankle conditions 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran's service-
connected ankles interfere markedly with employment (i.e., 
beyond that contemplated in the assigned rating), warrants 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.  

Although the veteran contends that he lost four months of 
work due to his ankles, the evidence does not support this 
contention.  While the veteran's private treatment records 
reveal periodic complaints of ankle pain, they do not reveal 
any significant impairment due to these conditions, and in 
fact, reveal that he was capable of walking for two or three 
miles several times a week.  None of the medical evidence 
suggests that the veteran's ankle result in marked 
interference with employment.  Furthermore, the evidence does 
not establish that the veteran has required hospitalization 
for his ankles.  Therefore, in the absence of such factors, 
the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  




	(continued on next page)





ORDER

Entitlement to an increased initial rating for a left ankle 
strain is denied.  

Entitlement to an increased initial rating for a right ankle 
strain is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


